department of the treasury internal_revenue_service washington d c date cc dom fs p si tl-n-6615-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend decedent a b c date date date date a b c d e f g h x y administrative expenses form_1041 fiduciary fees executor fees bank fees property taxes subtotal professional fees attorney fees accountant fees subtotal other abstract and title administrative appraisal form k-1 total form_1041 fiduciary fees executor fees bank fees subtotal professional fees attorney fees accountant fees subtotal other administrative total form_1041 estimated fiduciary fees executor fees bank fees subtotal professional fees attorney fees accountant fees other administrative total issue whether the executors’ discretionary authority to allocate the estate’s administration_expenses against the postmortem income earned by the estate is a material limitation upon the surviving spouse’s right to the income from the property when the exercise of that discretionary authority results in dollar_figureh of administration_expenses being charged against the income of the estate conclusion the determination of whether there is a material limitation upon the surviving spouse’s right to income depends on all the facts and circumstances based on the facts presented there appear to be factors indicating that the payment of dollar_figureh of administrative expenses from postmortem income represents a material limitation upon the surviving spouse’s right to the income in this case however further factual development would be necessary before a final_determination can be made facts decedent died testate on date at the time of his death decedent was survived by his wife a and two children b and c the relevant portions of decedent's will are as follows item ii my executor shall pay my debts and charges from my estate item iv if my wife a shall survive me i give devise and bequeath in trust to the trustees hereafter named and to its successor in trust cash securities or other_property of my estate having a value equal to the maximum marital_deduction as finally determined in my federal estate_tax proceedings less the aggregate amount of marital_deduction if any allowed for such tax purposes by reason of property or interests in property passing or which have passed to my said spouse otherwise than pursuant to the provisions of this item provided however the amount of this bequest shall be reduced by the amount if any needed to increase my taxable_estate for federal estate_tax purposes to the largest amount that after allowing for the unified_credit against the federal estate_tax and the state_death_tax_credit against such tax but only to the extent that the use of such state_death_tax_credit does not increase the death_tax payable to any state will not result in a federal estate_tax being imposed on my estate the term maximum marital_deduction shall not be construed as a direction by me to exercise any election respecting the deduction of estate administration_expenses the determination of the estate_tax_valuation date or any other tax election which may be available under any_tax laws only in such manner as will result in a larger allowable estate_tax martial deduction than if the contrary election had been made item v i direct that all inheritance estate succession or other similar taxes against my taxable_estate of sic the recipients thereof including any taxes arising from the transfer or receipt of assets which are not part of my probate_estate shall be paid from the balance of my estate remaining after complying with the foregoing provisions of this will such taxes shall not be charged against the respective beneficiaries and my executor shall not seek reimbursement from anyone therefor item vi i give devise and bequeath all the rest residue and remainder of my estate to be known as the decedent trust which shall not be less that sic the equivalent_exemption for the unified_credit for federal estate_tax to the trustee hereafter named under the following terms and conditions of trust a during the life of my wife a my trustee from time to time shall pay to or apply for the benefit of my wife all of the income and such sums from the principal of this trust estate as the trustee in the exercise of its sole discretion deems advisable in addition to any other funds known to it to be available to my wife to provide for her support maintenance health and education c this trust except as hereinafter provided will terminate upon the death of a item vii the trustee of the trusts created hereunder shall have power and authority to do any act or thing reasonably necessary or advisable in a fiduciary capacity for the proper administration and distribution of each trust created by this will no power granted by this item shall be exercised with respect to the trust created in item iv if the effect of its exercise is to disqualify that trust for the marital_deduction in extension but not in limitation of any power right or discretion otherwise possessed by the trustee i grant to said trustee without the necessity of notice to or approval of any court or person the following powers d to determine what shall be charged or credited to income and what to principal notwithstanding any determination by the courts or by any custom or statute item xi it is my intention that the a_trust hereinbefore created under item iv of this will shall meet the requirements of the internal_revenue_code of the united_states so the marital_deduction will be allowed with respect to that trust to accomplish this result i specifically direct and provide that the provisions of this will shall be construed and that the said trust and my estate shall be administered so as to meet such requirements notwithstanding anything in this will to the contrary any power duty or discretionary authority granted to my executor or my trustees shall be absolutely void to the extent that the right to exercise such power duty or authority or the exercise thereof shall in any way affect jeopardize or cause the disallowance to my estate of all or any part of the tax_benefit afforded by the marital_deduction provisions of the internal_revenue_code of as amended from time to time decedent's_estate timely filed the united_states estate and generation-skipping_transfer_tax return form_706 during the examination of the form_706 a state_income_tax refund in the amount of dollar_figurea was identified as an asset of the estate therefore the corrected gross_estate is dollar_figureb line of the form_706 reports total allowable deductions of dollar_figurec computed by adding funeral_expenses debts mortgages and liens and a marital_deduction of dollar_figured the estate did not claim any executors' commissions attorney fees accountant fees or other administration_expenses as estate_tax_deductions on schedule j of the estate's form_706 the estate filed its u s income_tax return for estates and trusts form_1041 for the period ending date on that form_1041 the estate reported total income of dollar_figuree and claimed administration expense deductions as shown in the legend the estate filed the sec_642 waiver electing to claim the administrative expenses as deductions from gross_income and not as estate_tax_deductions the estate filed its u s income_tax return for estates and trusts form_1041 for the period ending date on that form_1041 the estate shows total income of dollar_figuref and the estate claimed administration expense deductions as shown in the legend the estate has not filed the sec_642 waiver electing to claim the expenses shown above as deductions from gross_income and not as estate_tax_deductions the estate has not yet filed its u s income_tax return for estates and trusts form_1041 for the period ending date the estate is estimating total income of approximately dollar_figureg the estate is estimating expenses as shown in the legend because no return has been filed the estate has not filed the sec_642 waiver electing to claim the expenses shown above as deductions from gross_income and not as estate_tax_deductions the administrative expenses of dollar_figureh claimed or to be claimed on the form sec_1041 equal approximately x percent of the corrected gross_estate and approximately y percent of the income earned during the period in which the expenses were incurred law and analysis sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsections b and c be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in determining for purposes of subsection a the value of any interest in property passing to the surviving_spouse for which a deduction is allowed by this section - a there shall be taken into account the effect which the tax imposed by sec_2001 or any estate succession legacy or inheritance_tax has on the net value to the surviving_spouse of such interest and b where such interest or property is encumbered in any manner or where the surviving_spouse incurs any obligation imposed by the decedent with respect to the passing of such interest such encumbrance or obligation shall be taken into account in the same manner as if the amount of a gift to such spouse of such interest were being determined sec_20_2056_b_-4 provides in relevant part as follows the value for the purpose of the marital_deduction of any deductible_interest which passed_from_the_decedent to the surviving_spouse is to be determined as of the date of the decedent's death the marital_deduction may be taken only with respect to the net value of any deductible_interest which passed_from_the_decedent_to_his_surviving_spouse the same principles being applicable as if the amount of a gift to the spouse were being determined in determining the value of the interest in property passing to the spouse account must be taken of the effect of any material limitations upon her right to income from the property an example of a case in which this rule may be applied is a bequest of property in trust for the benefit of the decedent's spouse but the income from the property from the date of the decedent's death until distribution of the property to the trustee is to be used to pay expenses_incurred in the administration of the estate sec_20_2056_b_-4 quoted above provides that the marital_deduction may be taken only for the net value of the interest passing to the surviving_spouse in determining the value of the interest account must be taken of the effect of any material limitations on the spouse's right to the income from the property the regulation indicates that this rule may apply in the case of a bequest of property in trust for the benefit of the spouse when income from the property is used to pay estate administration_expenses prior to distribution see notice_97_63 1997_47_irb_1 under the applicable state law an executor may charge payments of administration_expenses against either the income of the estate or its principal if the will so provides the commissioner’s position that the marital and charitable deduction must be reduced by the amount of administration_expenses charged to income of the residuary was rejected in a fully reviewed but divided tax_court opinion that was upheld by the court_of_appeals for the eleventh circuit with one dissenting judge 101_tc_314 aff’d 63_f3d_1083 11th cir the commissioner’s position had previously been upheld in 974_f2d_723 6th cir and 994_f2d_1576 fed cir cert_denied 114_sct_546 the united_states supreme court affirmed the decision of the eleventh circuit with four justices joining in the plurality opinion three justices concurring with the plurality’s result but disagreeing with the reasoning and two justices dissenting 117_sct_1124 the issue in hubert was whether the amount of the estate_tax deduction for marital or charitable_bequests must be reduced to the extent administration_expenses were paid from income generated during administration by assets allocated to those bequests s ct pincite kennedy j plurality opinion writing for the plurality justice kennedy readily conceded that there are situations in which a provision requiring payment of administration_expenses could be deemed material s ct pincite however the plurality concluded that there was no basis for reversing the tax court’s factual finding that the trustee’s discretion to pay administration_expenses out of income was not a material limitation on the right to receive income the supreme court pointed out that the estate_tax regulations do not define the term material limitation the plurality opinion indicates that where administration_expenses are paid from income that would otherwise go to the surviving_spouse the marital_deduction should reflect the date-of-death value of the expected future administration_expenses chargeable to income if they are material as compared to the date-of-death value of the expected future income s ct pincite the concurring opinion in estate of hubert reasoned that the relevant sources point to a test of quantitative materiality s ct pincite and that therefore some financial burdens on the beneficiary’s right to postmortem income will reduce the deduction others will not s ct pincite o’connor j concurring accordingly when the payment of administration_expenses from postmortem income crosses the threshold of materiality the residuary bequest must be reduced justice scalia pointed out in his dissenting opinion that a ‘material limitation’ is a limitation that is relevant or consequential to the value of what passes 117_sct_1142 the service has issued proposed_regulations providing guidance for the treatment of administration_expenses paid from income attributable to marital or charitable_bequests this guidance however if adopted will only apply to estates of decedents dying on or after the date of adoption see prop treas reg e fed reg date in this case the estate incurred administration_expenses of dollar_figureh and the executors elected to charge this amount against postmortem income dollar_figureh represents approximately x percent of d’s gross_estate and approximately y percent of the income earned during the period in which the expenses were incurred based upon the facts presented it appears that y percent of the postmortem income represents an absorption of a significant portion of a’s right to the income from the property in this case and may constitute a material limitation on her right to the income further a deduction of dollar_figureh in administrative expenses from postmortem income may be quantitatively material under the facts of this case however further factual development is necessary before a final_determination can be made as to whether dollar_figureh in administration_expenses charged against postmortem income is a material limitation in this case pursuant to the supreme court’s plurality opinion in estate of hubert in determining whether there is a material limitation on the spouse’s income_interest you will need to determine the date of death value of the projected future administration_expenses chargeable to income and the date of death value of the projected future income accordingly you should consider to what degree the estate could have anticipated administrative expenses and income in the amounts eventually incurred you should also further develop facts with respect to the type of assets in the estate the sources of the estate’s income and the actual nature of the administrative expenses claimed for example some of the expenses claimed as executors fees or administrative fees may have been incurred in the production_of_income and would be allowable deductions from the income of the estate those expenses would not be taken into account in determining if there has been a material limitation on the spouse’s right to the income of the estate case development hazards and other considerations the materiality issue is a question of fact and we recognize that however we believe there are factors indicating that there may be a material limitation on the spouse’s right to income as the supreme court’s fractured resolution of hubert reveals legal standards for determining when the payment of administration_expenses crosses the threshold of materiality are not clearly defined although the supreme court pointed out in hubert that the service did not present evidence or argue that dollar_figure million of administration_expenses were quantitatively material electing instead to argue that any diversion of postmortem income was material hubert s ct pincite a majority of the supreme court justices agreed that had the irs advanced such an argument they would have concluded that dollar_figure million was material under the facts of the case under any standard o’connor j concurring scalia j dissenting breyer j dissenting taxpayer may also argue that in comparison to the facts in hubert which had slightly fewer administrative expenses dollar_figure million and a much smaller gross_estate dollar_figure million its deducted administration_expenses were not material by melissa c liquerman senior technician reviewer passthroughs special industries branch field service division
